Case 2:20-cv-00888-MRW Document 17 Filed 09/29/20 Page 1 of 1 Page ID #:33




 1
 2
 3                      UNITED STATES DISTRICT COURT
 4                    CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     ANDREW MURPHY WHERRY JR., ) Case No: 2:20-cv-00888-MRW
 7                                    )
                                      ) JUDGMENT
 8             Plaintiff              )
                                      )
 9       v.                           )
                                      )
10   ANDREW SAUL,                     )
     Commissioner of Social Security, )
11                                    )
               Defendant.             )
12
13
14         Having approved the Stipulation To Voluntary Remand Pursuant To
     Sentence Four Of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order Of
16
     REMAND.
17
18
19
     DATE: 
20                                 THE HONORABLE MICHAEL R. WILNER
21                                         United States Magistrate Judge
22
23
24
25
26

                                            -1-
